         Case 1:13-cv-01053-RCL Document 126 Filed 05/25/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 FAIRHOLME FUNDS, INC., et al.,

                       Plaintiffs,                 Civil No. 13-1053 (RCL)

               v.

 THE FEDERAL HOUSING FINANCE
 AGENCY, et al.,

                      Defendants.

 ARROWOOD INDEMNITY COMPANY, et
 al.,
                                                   Civil No. 13-1439 (RCL)
                       Plaintiffs,

               v.

 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION, et al.,

                        Defendants.

 In re Fannie Mae/Freddie Mac Senior
 Preferred Stock Purchase Agreement Class
 Action Litigations                                Miscellaneous No. 13-1288 (RCL)

 ___________________

 This document relates to:
 ALL CASES


                      JOINT MOTION FOR STATUS CONFERENCE

       The parties in the above-captioned matters jointly request a status conference with the

Court to discuss possible adjustments to the Fourth Amended Scheduling Order given that the

Supreme Court has not yet decided Collins v. Yellen (No. 19-422 & 19-563) and may not do so

until the end of June, after the June 18 deadline for Plaintiffs to submit their expert reports and
         Case 1:13-cv-01053-RCL Document 126 Filed 05/25/21 Page 2 of 4




class certification motion. Plaintiffs believe the decision in Collins has the potential to impact this

case very significantly in ways they did not explain in detail in the parties’ prior submission.

Plaintiffs believe the decision could potentially resolve certain disputed issues, and thereby could

render unnecessary certain expert opinions that are currently being prepared at considerable

expense to Plaintiffs. Plaintiffs also believe it could change the focus of certain expert opinions

or require additional or different analyses to be performed. For example, the Court previously

ruled that “an investor reasonably expects that the corporation will act in accordance with” the

laws that “affect[ ] the governance of the GSEs and their relationships with shareholders.” ECF

No. 82, at 19–20 (Sept. 28, 2018). In Collins, the Supreme Court has before it, among other issues,

the question whether FHFA exceeded its statutory authority as conservator when it approved the

Third Amendment. If the Supreme Court reaches and resolves that issue, its decision may alter

the scope and nature of the analysis performed by the parties’ experts on liability, who will address

what investors “reasonably expected” before the Third Amendment. Id. at 15–16.

       While Defendants disagree with Plaintiffs on the degree to which the decision in Collins

may impact this case, the parties agree that some adjustment of the schedule is warranted to take

account of the pending decision. Accordingly, the parties believe it would be best to hold a status

conference to allow for a fuller discussion of these issues, the current status of these cases, and

what adjustments should be made to the current Scheduling Order.

       While the Court in its March 29, 2021 Order granting in part the parties’ joint motions to

extend certain deadlines in the Scheduling Order (ECF No. 124) made clear that it was “reluctant

to move the dates for class certification and dispositive motions” given the age of the case, the

Court also expressed the possibility of revisiting the schedule if the parties can show that the

decision requires it. The parties share the Court’s desire to move these cases to resolution as




                                                 -2-
         Case 1:13-cv-01053-RCL Document 126 Filed 05/25/21 Page 3 of 4




promptly as is reasonably possible. They believe, however, that adjusting the deadlines to allow

the Supreme Court to rule before opening expert reports are due will promote a more efficient

resolution of these actions.

       The parties will endeavor to ensure their representatives are available at the Court’s

convenience for any such status conference, which could be conducted virtually or in person as

the Court prefers.

Dated: May 25, 2021

                                                   Respectfully submitted,

 /s/ Howard N. Cayne                             /s/ Hamish P.M. Hume
 Howard N. Cayne (D.C. Bar #331306)              BOIES SCHILLER FLEXNER LLP
 Asim Varma (D.C. Bar #426364)                   Hamish P.M. Hume (D.C. Bar #449914)
 David B. Bergman (D.C. Bar #435392)             Samuel Kaplan (D.C. Bar #463350)
 ARNOLD &PORTER KAYE SCHOLER LLP                 1401 New York Ave. NW
 601 Massachusetts Ave NW                        Washington, DC 20005
 Washington, DC 20001                            Tel: (202) 237-2727
 Tel: (202) 942-5000                             Fax: (202) 237-6131
 Howard.Cayne@arnoldporter.com                   hhume@bsfllp.com
 Asim.Varma@arnoldporter.com                     skaplan@bsfllp.com
 David.Bergman@arnoldporter.com
                                                 KESSLER TOPAZ MELTZER & CHECK, LLP
 Attorneys for Defendant Federal Housing         Eric L. Zagar (Pro Hac Vice)
 Finance Agency and Director Mark A. Calabria    280 King of Prussia Rd.
                                                 Radnor, PA 19087
 /s/ Michael J. Ciatti .                         Tel: (610) 667-7706
 Michael J. Ciatti (D.C. Bar #467177)            Fax: (610) 667-7056
 KING &SPALDING LLP                              ezagar@ktmc.com
 1700 Pennsylvania Ave. N.W.
 Washington, DC 20006                            GRANT & EISENHOFER, P.A.
 Tel: (202) 626-5508                             Michael J. Barry (Pro Hac Vice)
 Fax: (202) 626-3737                             123 Justison Street
                                                 Wilmington, DE 19801
 mciatti@kslaw.com
                                                 Tel: (302) 622-7000
                                                 Fax: (302) 622-7100
 Attorney for the Federal Home Loan              mbarry@gelaw.com
 Mortgage Corp.
                                                 BERNSTEIN LITOWITZ BERGER
 /s/ Meaghan VerGow .                             & GROSSMANN LLP
 Meaghan VerGow (D.C. Bar # 977165)              Adam Wierzbowski (Pro Hac Vice)
 O’MELVENY &MYERS LLP                            1251 Avenue of the Americas
 1625 Eye Street, N.W.                           New York, NY 10020


                                             -3-
       Case 1:13-cv-01053-RCL Document 126 Filed 05/25/21 Page 4 of 4




Washington, DC 20006                           Tel: (212) 554-1400
Tel: (202) 383-5300                            Fax: (212) 554-1444
Fax: (202) 383-5414                            adam@blbglaw.com
mvergow@omm.com
                                               Co-Lead Counsel for Plaintiffs
Attorney for the Federal National Mortgage
Association                                    /s/ Charles J. Cooper
                                               Charles J. Cooper (Bar No. 24870)
                                               COOPER & KIRK, PLLC
                                               1523 New Hampshire Avenue, N.W.
                                               Washington, D.C. 20036
                                               Telephone: 202.220.9600
                                               Facsimile: 202.220.9601
                                               ccooper@cooperkirk.com

                                               Counsel for Plaintiffs in No. 13-1053

                                               /s/ Richard M. Zuckerman
                                               Richard M. Zuckerman
                                               Sandra Hauser
                                               DENTONS US LLP
                                               1221 Avenue of the Americas
                                               New York, New York 10020
                                               Tel.: (212) 768-6700
                                               Fax: (212) 768-6800
                                               richard.zuckerman@dentons.com
                                               sandra.hauser@dentons.com

                                               -and-

                                               Drew W. Marrocco (D.C. Bar # 453205)
                                               DENTONS US LLP
                                               1900 K Street, NW
                                               Washington, DC 20006
                                               Tel.: (202) 496-7500
                                               Fax: (202) 496-7756
                                               Drew.Marrocco@dentons.com

                                               Attorneys for Plaintiffs Arrowood Indemnity
                                               Co., et al.




                                             -4-
